UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 21-1694


ADESIJUOLA OGUNJOBI,

                 Plaintiff - Appellant,

           and

TOKS BANC CORP; TOKS; 5 WORLD MARKETS CORPORATION; WORLD
MARKETS TRANSFER AGENCY CORPORATION; GLOBAL PROSPERITY
CORPORATION; UNITED STATES OF AMERICA; THE PEOPLE’S
REPUBLIC OF CHINA; ORGANIZATION OF THE PETROLEUM
EXPORTING COUNTRIES (OPEC); TREASURY DEPARTMENT OF THE
UNITED STATES; FEDERAL RESERVE BOARD OF THE UNITED STATES;
FEDERAL RESERVE BANK OF RICHMOND; INTERNATIONAL OLYMPIC
COMMITTEE; ASSOCIATION OF TENNIS PROFESSIONALS; WOMEN’S
TENNIS PROFESSIONALS; INTERNATIONAL TENNIS FEDERATION;
NATIONAL     FOOTBALL         LEAGUE;        NATIONAL BASKETBALL
ASSOCIATION; MAJOR LEAGUE BASEBALL; MAJOR LEAGUE SOCCER;
CHARLES, PRINCE OF WALES; IDRIS ELBA, Actor, Singer, Producer;
SABRINA DHOWRE ELBA, Fashion Model; DAK PRESCOTT, Quarterback;
DALLAS COWBOYS; BRIAN ALLEN, Offensive Lineman; LOS ANGELES
RAMS; MADONNA LOUISE CICCONE, Singer, Songwriter; DEMOCRATIC
PARTY; REPUBLICAN PARTY; MEMBERS OF THE CLASS AND
SUBCLASSES, and those similarly situated; COMMONWEALTH OF VIRGINIA;
DONALD J. TRUMP; MELANIA TRUMP; THE CINCINNATI INSURANCE
COMPANY,

                 Plaintiffs,

           v.

UNITED NATIONS; WORLD HEALTH ORGANIZATION; CENTERS FOR
DISEASE CONTROL AND PREVENTION,

                 Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00393-HEH)


Submitted: September 13, 2021                               Decided: September 21, 2021


Before MOTZ and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adesijuola Ogunjobi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Adesijuola Ogunjobi appeals the district court’s order dismissing for failure to state

a claim his civil complaint in which he sought to file a class action against the United

Nations, the World Health Organization, and the Centers for Disease Control and

Prevention based on his contention that COVID-19 is a hoax. We have reviewed the record

and find that his claims are frivolous. Accordingly, we affirm the district court’s order. We

grant Ogunjobi’s motions to amend and deny his motions for an expedited decision and a

stay pending appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             3